Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendment to the claims.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. The term “suppression” in the claims is accorded its conventional meaning which is stopping or preventing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, please replace “ a mine”  with - - amine - - .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014).
Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014) teaches a UV laser based scanning exposure device using a laser emitting at 266 nm (pulsed), 405 nm (cw) or 375 nm (CW) which includes a means for translation of the paper at 0.05 to 10 mm/s and solvent development means illustrated in figure 2. Control of the exposure parameters (laser power/energy density and the scanning speed of the translation can be used to control the widths and depths of the exposure (paragraph bridging pages 4568-4569). The choice of the laser can also affect the penetration depth into the paper (page 4569/right column). Figure 3 and the associated text describe a 7 mW exposure at different translational speeds. The 0.09 mm/s exposure as resulting in exposure for -60% of the thickness of the paper, the 0.07 mm/s exposure as resulting in exposure for -75% of the thickness of the paper and the 0.06 mm/s exposure as resulting in exposure for 100% of the thickness of the paper (page 4570/left column).
	The paper is considered the solid matrix and the partial polymerization (polymerization only  through a portion of the thickness of the resist impregnated paper (60%)  is clearly taught. The excess monomer is developed away and the fluid being analyzed is the fill material. 

Claims 1,3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol. 15(20) pp 4054-4061 (10/2015).
He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol. 15(20) pp 4054-4061 (10/2015) teaches the use of a 405 nm laser with a -110 mW output was used to write a patterned fluidic channel in a photopolymer impregnated paper. The CW laser have a higher writing speed than the pulsed laser. The exposed structure is shown in figure 1 with figure ID shown the added 8 ply of paper in the 3 mm x 5 mm wicking region added in the inlet area with 5 mm x 15 mm channels being formed using the 405 CW exposure (page 4055). Figure 6 shows a similar structure (page 4057). Figure 2 shows the effect of scanning rate of the laser and the fluence of the laser and differences in the resultant structure can be used to control the flow by forming barriers (page 4056 and figure 8).The fluidic channel pattern is best shown in figure 10 with each arm having a source pad of 8 cellulose papers (page 4059).
The paper is considered the solid matrix and the partial polymerization (polymerization only  through a portion of the thickness of the resist impregnated paper with a pulsed laser  is clearly taught in figure 2a and the associated text..  The use of different exposures with a CW laser source is shown to yields varying degrees of crosslinking (figure 2b) and are described as either solid or porous barriers in the right column of page 4056. . 
The excess monomer is developed away and the fluid being analyzed is the fill material. 

Claims 1,3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Eason et al. WO 2017207958.
Eason et al. WO 2017207958 describes with respect to figure 12, the partial polymerization of a resist impregnated paper, washing the unexposed/uncured resist to form a microfluidic pathway and using the result as a test strip by adding an ink (pages 33-.34) 

Claims 1,3-5,7,16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Masutani et al. 20050016441.
Masutani et al. 20050016441 describes the formation of a dispersed PDLC composition formed using a mixture of a UV curable polymer, NOA65 (thiol-ene curing mixture) and LC, which is dried, which is cured using UV and then a second LC crystal is used to force out the original LC in the areas where the PDLC is connected [0133-0141]. A second technique using the same composition is described as sponge PDLC (SPDLC) where acetone is used to remove the E7 LC and any uncured monomer/oligomer.  After all of the E7 is removed, a sponge with air-filled cavities remains and this is then filled with aa second liquid crystal using capillary action and then the result is sealed with epoxy [0133-0137,0142-0146]. 


Claims 1,3-5,7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sutherland et al. 7186567.
Sutherland et al. 7186567 described the use of thiol-ene PDLC, which are used to record holograms with interconnected areas filled with LCs based on thio-ene polymerization.  The extraction of the liquid crystals (an unreacted monomer/oligomer) leaves pores of 100 nm in diameter.  This is then treated to provide binding sites for the molecules to be detected. Examples include amine coupling or crosslinking.  The target molecule can then be sensed by a shift in the holographic notch (15/33-16/23) 


Claims 1-3.9-11,16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwall et al. 4970129, in view of Cole et al. 20060194120, Maeno et al. JP 2004-318069,  Booth 5098804 and McLeod 20090218519.
Ingwall et al. 4970129 in example 1 teaches a holographic recording composition of example 4 and 7 of 4588664 (comprising acrylic acid, lithium acrylate, polyvinylpyrrolidone, methylene blue (photoinitiator), methylene bisacrylamide and Corcat P-600), coated upon a glass substrate, exposed using a HeNe laser to record a transmission grating, which was stabilized and then treated with trifluoroethanol (4/53-5/12). Examples 2 and 3, treats the hologram with fluorinated monomers and then post cures with UV (5/13-57). Example 4 record a reflection holograms and treats it with a fluorinated diacrylate as in example 2 (5/58-68). Example 5 treats the holograms with erythrosin dye (6/1-19).  Development of the composition removes unreacted monomer, water and other solvents leaving air filled microvoids where the monomer diffused from and the air in these microvoids can be replaced reversibly/temporarily or permanently replaced with other materials including polymerizable monomer, dye or other light absorbing compound and should differ from the refractive index of the hologram (matrix) by at least 0.1 and may have a different refractive index for polarized light (2/30-4/40). The development is held to remove unreacted monomer as discussed at 2/50-56.  The treatment by soaking in any of solvent (trifluoroethanol), monomers (fluorinated acrylates), dye and fatty acid/zirconium acetate constitutes adding material and filling the pores.  The development with the zirconium acetate solution and/or fatty acid and the later treatment with any of solvent (trifluoroethanol), monomers (fluorinated acrylates) or dye is held to result in adding different materials/fillers twice.
Cole et al. 20060194120 teaches RAFT chain transfer agent, such as dithioesters, in holographic recording media to control the polymerization so that chain length is controlled and dark reaction are prevented.  This may result in immediate termination of the polymerization when recording at room temperature.  Heating can then be used to enable the addition of new photoactive monomer to all the gratings as the same time and the use of a light labile phototerminator, such as dithioesters allows the use of light to control reversible termination reactions [0151-0152].  The chains transfer agents interrupt the growth of polymer chains [0089,0144] (of record already). The Tg of the binder is among the factors in choosing a thermoplastic binder [0114].  The use of various lasers including YAG lasers which are normally pulsed and electrically modulatable diode laser is disclosed [0120].  
Maeno et al. JP 2004-318069 (machine translation attached) teaches the use of a binder with a MW of 10000-250000 and Tg of more than 80 degrees C which results in a volume holograms with a narrow bandwidth of 20 nm or less and a refractive index modulation of more than 0.03 [0009]. Examples 1-4, were recorded at room temperature and then fixed by heat and flood UV exposure and showed a refractive index modulation of 0.031 to 0.035, the (peak) diffraction efficiency increases from 60-95% as the Tg increases and the bandwidth at ½ height (half value width [0054]) decreases form 20 to 15 nm with increasing Tg. (table 1, page 14). Useful laser are disclosed at [0050], including YAG lasers.  Useful binder resins are disclosed, including acrylic resins such as poly(meth)acrylates [0018]. Holograms with the half height bandwidth of 20 nm or less and a refractive index modulation of 0.03 or more have a high diffraction efficiency and excellent wavelength and angular/directional selectivity [0020].  Useful monomers include radically polymerizable monomers such as (meth)acrylates [0028-0034]. Useful photoinitiators ae disclosed [0035-0039]. Useful sensitizers are disclosed [0040]. 
Booth 5098804 (assigned to DuPont) teaches holographic gratings formed in photopolymers (abstract). The diffusion of the monomer can be controlled by controlling the viscosity of the composition, the glass transition temperature (Tg) of the binder, the amount of time from first exposure to final curing or the temperature during the exposure process relative to the Tg (17/3-23). 
McLeod 20090218519 teaches the diffusion in monomer in holographic recording photopolymers manufactured by DuPont  Inphase or Aprilis use the diffusion of mobile species such as monomer, initiator, dye until these are fixed by a uniform exposure after recording [0069,0032,0041]. If the glass transition temperature of a material is higher than the operating temperature, diffusion is largely suppressed.  Raising the temperature allows diffusion and increased development of reflective index variation/change [0071]. 
It would have been obvious to one skilled in the art to modify the process of examples 2, 3 or 4 of Ingwall et al. 4970129 by replacing the binder with a binder with a Tg over 80 degrees C, such as those taught by Maeno et al. JP 2004-318069 with a reasonable expectation of suppressing the migration of monomer based upon the disclosures of Booth 5098804 at 17/2-23  and McLeod 20090218519 at [0071] and realizing initial holograms with high diffraction efficiencies and bandwidth at ½ height of less than 20 nm which yields excellent angular and wavelength selectivity as taught in Maeno et al. JP 2004-318069 and to add an dithioester RAFT photoinitiator with the fluorinated acrylates to better control the polymerization and minimize dark polymerization during the filling process and the subsequent curing based upon the direction at 3/10-12 of Ingwall et al. 4970129, noting the direction to reversibly filling the microvoids to change the relative spacing of the relative spacing (shrinkage or swelling) of the holographic at (2/57-61) of Ingwall et al. 4970129.
Further, it would have been obvious to repeat the process and fill the same monomer/RAFT photoiniator, a different monomer/photoinitiator combination or other materials such as LC materials which have optical activity based upon the direction to repeatedly filling at  (2/57-61 and 4/27-36) of Ingwall et al. 4970129. 
The reaction of the acrylate moiety will inherently result in a different volume occupied by the cured monomer which lacks the double bond relative to the unreacted/uncured monomer having the double bond due to their different chemical structures.  (Typically, acrylates/vinyl polymerization results in shrinkage). 
The combination of the dithioester RAFT polymerization initiator and the acrylate meets the claim limitation. The issue of the diffusion DURING exposure is addressed above by the use of a short exposure.  Additionally, the use of a binder with a Tg above 80 degrees C when the exposure is at room temperature clearly would suppress the migration of monomer based upon the disclosures of Booth 5098904 at 17/2-23 and McLeod 20090218519 at [0071].
	The applicant argues that the Ingwall et al. does not include a solid matrix and polymerizable material.  The polyvinyl pyrrolidone is the binder/matrix and is solid at room temperature.  Additionally, the rejection suggests replacing that binder with one having Tg higher than the temperature during exposure.  The applicant may be envisioning a three dimensional lattice or the scaffold, but this is not required by the claim language.  There is a basis for adding this language in the specification (prepub at [0016]).  Combining the scaffolding language with the reversible crosslinking/bonding in the matrix would obviate most of the rejection (those not involving Masutani et al. 20050016441).  The applicant might also considered a recitation of the type of exposure (holographic)  as discussed in the prepub at [0003]).
	The applicant argues that the flood exposure preclude the presence of unreacted monomer.  The flood exposure in Ingwall et al. is preformed after the holographic exposure and replacement of monomer has occurred and is clearly a final step, not an intermediate step as suggested in the arguments. 
	The applicant argues that the monomer is not replaced.  The examiner points to the specific disclosed of the development of the composition removes unreacted monomer, water and other solvents leaving air filled microvoids where the monomer diffused from and the air in these microvoids can be replaced reversibly/temporarily or permanently replaced with other materials including polymerizable monomer, dye or other light absorbing compound and should differ from the refractive index of the hologram (matrix) by at least 0.1 and may have a different refractive index for polarized light (2/30-4/40) in Ingwall et al.

Claims 1-3.9-11,16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwall et al. 4970129, in view of Cole et al. 20060194120, Maeno et al. JP 2004-318069,  Booth 5098904 and McLeod 20090218519, further in view of  Xu et al. “Electrodeposition of three –dimensional titania photonic crystals from holographically patterned microporous polymer templates”, Chem. Mater., Vol. 20(5) 1816-1823 (2008)
Xu et al. “Electrodeposition of three –dimensional titania photonic crystals from holographically patterned microporous polymer templates”, Chem. Mater., Vol. 20(5) 1816-1820 (2008) establishes that the backfilling of polymeric photonic bandgap gratings (photonic cystals) with titania, selenium, Cd-Se, a-Si, Ge, Au, Cu, Ni, NaCl and other inorganic materials using dry processes, such as CVD, ALD and melting or wet methods such as sol-gel, precipitation and electrochemical reaction (page 1816/right column -1817/left column). The examples electrodeposit TiO2 onto polymeric PC matrices formed on ITO substrates and the polymer was then removed by calcining.
	In addition to the basis above, it would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Ingwall et al. 4970129, Cole et al. 20060194120, Maeno et al. JP 2004-318069, Booth 5098904 and McLeod 20090218519 by repeating the filling process with other materials such as titania, selenium, Cd-Se, a-Si, Ge, Au, Cu, Ni, NaCl and other inorganic materials which are known to be useful in filling holographic gratings as evidenced in Xu et al. “Electrodeposition of three –dimensional titania photonic crystals from holographically patterned microporous polymer templates”, Chem. Mater., Vol. 20(5) 1816-1820 (2008).
	The response above is relied upon without further comment.

Claims 1-3.9-11,16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwall et al. 4970129, in view of Cole et al. 20060194120, Maeno et al. JP 2004-318069,  Booth 5098904 and McLeod 20090218519, further in view of Akimoto et al. 20150037535.
Akimoto et al. 20150037535 teaches coupling agents which bond the inorganic particle surface to the organic polymer.  The coupling agent has a polymerization initiating group and a functional group which reacts with the inorganic particles surface.  The functional groups include phosphoric acid, carboxy, acid halide, acid anhydride, isocyanate, glycidyl, chlorosilyl, alkoxysilyl, silanol, amino and sulfonium groups which react with the hydroxy groups on the inorganic particle surface.  The polymerization initiating group can be used in various processes including nitroxide mediated radical polymerization, atom transfer radical polymerization and reversible addition fragmentation chain transfer polymerization [0131-0136]. The RAFT polymerization initiating group contains a sulfur atom and can be a trithiocarbonate, dithioester, thioamide, thiocarbamate, dithiocarbamate, thiouranium, thiourea, dithiooxamide, thioketone and trisulfide [0143-0160].  Useful inorganic compounds are disclosed and include those with high refractive indices and oxides such as ZrO2, Al2O3, SiO2 and TiO2 [0100-0125].
In addition to the basis above, it would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Ingwall et al. 4970129, Cole et al. 20060194120, Maeno et al. JP 2004-318069, Booth 5098904 and McLeod 20090218519 by repeating the filling process with other materials such as ZrO2, Al2O3, SiO2 and TiO2 which have been surface treated which are known to be useful in filling holographic gratings as evidenced in Akimoto et al. 20150037535
The response above is relied upon without further comment.

Claims 1-5,7,.9-11,16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwall et al. 4970129, in view of Cole et al. 20060194120, Maeno et al. JP 2004-318069,  Booth 5098904 and McLeod 20090218519, further in view of Ingwall et al. 5198912 and Masutani et al. 20050016441.
Ingwall et al. 5198912 in example 1 teaches a holographic recording composition of example 4 and 7 of 4588664 (comprising acrylic acid, lithium acrylate, polyvinylpyrrolidone, methylene blue (photoinitiator), methylene bisacrylamide and Corcat P-600), coated upon a glass substrate, exposed using a HeNe laser to record a transmission grating and filling the hologram with nematic liquid crystal RO-TN-570 (4/5-5/55). Development of the composition resulting in air filled microvoids between the fringes and the air in these microvoids can be replaced with other materials including liquid crystals which have a different refractive index for polarized light (2/29-55). A polymerization initiator can be added simultaneously with the polymerizable monomer and the curing of the monomer added may be effected by ultraviolet light, thermal polymerization, electron beam exposure or any other known method (3/6-22). 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the process rendered obvious by the combination of Ingwall et al. 4970129, Cole et al. 20060194120, Maeno et al. JP 2004-318069, Booth 5098904 and McLeod 20090218519 by repeating the filling process with other materials nematic liquid crystals which are known to be useful in filling holographic gratings as evidenced in Ingwall et al. 5198912 and/or using thiol-ene polymers to form the structure of the matrix as taught by Masutani et al. 20050016441, which is then repeatedly refilled and cured as desired..
The response above is relied upon without further comment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 28, 2022